

116 HRES 91 IH: Reaffirming the robust commitment of the House of Representatives to the importance of the United States-Greek strategic partnership.
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 91IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Bilirakis (for himself and Mrs. Carolyn B. Maloney of New York) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming the robust commitment of the House of Representatives to the importance of the United
			 States-Greek strategic partnership.
	
 Whereas, on December 13, 2018, Secretary of State Michael Pompeo and Greek Alternate Minister for Foreign Affairs Georgios Katrougalos launched a strategic dialogue and reaffirmed the importance of the United States-Greek relationship;
 Whereas history, security, commerce, and shared democratic values underpin a close relationship between the United States and Greece;
 Whereas the United States and Greece have a dual interest in many concerns, including independent energy supply sources and national security, particularly given the strategic geographic location of Greece;
 Whereas Greece is playing a key stabilizing role in a turbulent wider region and is a reliable, trustworthy, predictable, and stable ally and partner of the United States, promoting crucial regional synergies and cooperation, including with respect to Cyprus and Israel;
 Whereas the United States and Greece encourage and support funding for excess armaments to bolster Greek national security;
 Whereas the United States and Greece cooperate extensively within the North Atlantic Treaty Organization (NATO), where Greece has consistently committed an excess of 2 percent of its Gross Domestic Product to defense;
 Whereas Greece has been an ally of the United States in law enforcement and the global war on terror, and has proven its willingness and determination to participate in a number of crucial NATO missions, including in Afghanistan;
 Whereas the United States and Greece express strong disapproval of provocative statements designed to interfere with either country’s national security interests;
 Whereas the United States and Greece have a strong commercial relationship, with $2.2 billion in trade between the two countries in 2017;
 Whereas the United States and Greece continue to encourage cross-private investments to bolster both economies; and
 Whereas people to people programs between the United States and Greece have been and will continue to be a staple of the relationship between the two countries: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms its robust commitment to the importance of the United States-Greek strategic partnership;
 (2)applauds Secretary of State Pompeo and Greek Alternate Minister for Foreign Affairs Katrougalos for initiating the strategic dialogue;
 (3)encourages greater security collaboration between the two countries in the area of defense; and (4)supports an increased focus by the two countries on energy, economic development, and people to people programs.
			